             Case 4:20-cv-07382-JSW Document 49 Filed 05/21/21 Page 1 of 1




1
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
2

3                                              )      Case No.
      NEIL SILVER, individually and on
4     behalf of all others similarly situated, )
                                               )      4:20-cv-07382-JSW
5     Plaintiff,                               )
6            vs.                               )      PROPOSED ORDER TO DISMISS
                                               )      WITH PREJUDICE AS TO
7     TOBIAS & ASSOCIATES, INC. d/b/a )               PLAINTIFF AND WITHOUT
      GET ME HEALTHCARE; DOES 1 )                     PREDJUDICE AS TO CLASS
8     Through 10, inclusive,
                                               )      CLAIMS
9
                        Defendant              )
10                                             )
                                               )
11

12
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
13
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
14
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
15
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
16
     costs and attorneys’ fees.
17
                                                Dated this ____________________
                                                            May 21, 2021
18

19

20

21                                    _______________________________
                                      Honorable Judge of the District Court
22

23

24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
